DETAILED ACTION

Status of Claims

Applicant’s amendments and remarks in the reply filed 11/9/2022 have been acknowledged and entered.  Claims 1-21 are pending; claims 8-21 are withdrawn. The objection to claim 1 has been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0217080), and further in view of King (US 2015/0182106) and Bauco et al. (WO 2017/034908).
Regarding Claim 1:  Cheung teaches a medical device inspection scope (see abstract) comprising:
a cylindrical outer layer (Fig. 10B, element 106) having a diameter of less than 2 millimeters [0059];
an inner lumen (element 102) disposed inside of the cylindrical outer layer;
an imaging shaft (Fig. 10A, element 36) disposed in the inner lumen at the distal end of the scope; and
multiple light transmitting fibers (Fig. 10B, elements 108) disposed in the inner lumen between the imaging shaft and the outer layer, wherein the light transmitting fibers are configured to emit illuminating light for illuminating a field of view of the scope [0058].
Cheung does not expressly disclose a camera module within the inner lumen at the distal end of the scope.  However, Bauco teaches a similar device comprising a similar imaging component within the inner lumen of the device, the imaging component comprising a camera module for viewing at the distal end of an endoscope (Fig. 7, [0075]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Cheung with a camera module within the inner lumen at the distal end with a reasonable expectation of efficiently viewing at the distal end of the endoscope, as taught by Bauco.
Cheung does not expressly disclose the light transmitting fibers are configured to emit ultraviolet light as claimed.  However, King teaches a medical device inspection scope comprising light transmitting fibers configured to emit both illuminating light and ultraviolet light in order to provide both illumination and diagnostic light [0086-87].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scope of Cheung with light transmitting fibers configured to emit both illuminating light and ultraviolet light in order to provide both illumination and diagnostic light, as taught by King.  The provision of ultraviolet light transmitting fibers would also inherently provide disinfection capability as claimed.
Claim 4: The prior art teach the elements of Claim 1.  Cheung further teaches the scope comprises a combined camera body (element 32)/ light source [0054] coupled with a proximal end of the scope.
Regarding Claim 5:  The prior art teach the elements of Claim 1 as discussed above.  Cheung nor teaches that the imaging shaft has a circular cross-sectional shape with rounded corners (see Fig. 10B).  Neither Cheung nor Bauco expressly disclose the camera module having a rectangular cross-sectional shape. However, the configuration of the claimed camera module is a matter of choice which a person of ordinary skill in the art would have found obvious (see MPEP 2144.04 IV B).
Regarding Claim 6:  The prior art teach the elements of Claim 1 as discussed above.  Cheung teaches that outer layer can have a diameter of less than about 2mm [0059], which fully encompasses the claimed range of less than 1 mm, and thus, a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 7:  Cheung and King teach the elements of Claim 1 as discussed above.  Cheung teaches that the light is ultraviolet light, but does not expressly disclose that the light is UVC light.  However, Bauco teaches that emitting UV-C light to the interior lumen of medical devices provides disinfection benefits (0023, 0080].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheung and King to emit UVC light in order to disinfect the scope, as suggested by Bauco.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0217080), King (US 2015/0182106), and Bauco et al. (WO 2017/034908) as applied to Claim 1, and further in view of Fuller et al. (US 5,833,683).
Regarding Claims 2 and 3: Cheung and King teach the elements of Claim 1 as discussed above.  Cheung does not expressly disclose a stiffener as claimed.  However, Fuller teaches that an optical system comprising light transmitting fibers used in conjunction with an endoscope benefit from the addition of a stiffener added to the segment of the optical fiber that extends beyond the distal end of the endoscope in order to maintain specific rigid paths for the fiber optic (col. 8, ll. 32-44).  Since Cheung teaches that the inspection scope comprises optic fiber to transmit the light, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheung and King with a stiffener comprising the laser fiber in the inner lumen in order to maintain specific rigid paths for the fiber optic, as suggested by Fuller.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claim to recite the camera module is disposed within the inner lumen at the distal end of the medical device. Bauco is now cited for teaching this feature as seen in Fig. 7 and [0075]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714